         Case 1:20-cv-02529-MKV Document 29 Filed 09/24/20 Page 1 of 1
USDC SDNY                                                      Michael S. Adler, Partner
DOCUMENT                                                             Tel: 212.356.0251
ELECTRONICALLY FILED                                                 Fax: 646.473.8251
DOC #:                                                               madler@cwsny.com
                                                                        www.cwsny.com
DATE FILED: 09/24/2020

                       900 Third Avenue, Suite 2100  New York, NY 10022-4869


                                         September 24, 2020

                                             Plaintiffs' request for an adjournment is GRANTED. The Default
                                             Judgment Hearing Scheduled for September 29, 2020, at 3:30 PM
  By Electronic Case Filing                  is HEREBY ADJOURNED to October 20, 2020, at 12:00 PM.

  Honorable Mary Kay Vyskocil                IT IS HEREBY ORDERED that Plaintiffs shall serve a copy of
  United States District Court               this Order on Defendants on or before October 2, 2020, and file
   for the Southern District of New York     proof of such service via ECF on or before October 9, 2020.
  Daniel Patrick Moynihan
  United States Courthouse                          09/24/2020
  500 Pearl Street
  New York, New York 10007-1312

              Re:    UFCW Local 50 Pension Fund, et al. v. Golden D Brand
                     Meat Products Ltd., et al., Civil Action No. 1:20-cv-02529-MKV

  Dear Judge Vyskocil:

              We represent the Plaintiffs in the above-referenced matter.

              We respectfully request a two week adjournment of the default motion hearing
  currently scheduled for September 29, 2020 at 3:30 p.m. We have notified defense counsel of
  the request, and have received no objection. The reason for the request is that the parties have
  tentatively agreed on settlement, and are now awaiting signature of the agreed-upon settlement
  documents. Barring unexpected circumstances, we believe that the documents will be fully
  executed and filed with the Court within the next two weeks. Should settlement unexpectedly
  not be finalized, we will notify the Court.

              Accordingly, we make this request and thank the Court for its consideration.

                                                       Respectfully submitted,

                                                       Michael S. Adler
                                                       Michael S. Adler

  MSA:vlf
  cc by email:
         Andrew Hoffmann, Esq.
         Tram LoPresto, Esq.


  9549102.1
